                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


ANTHONY DAUNT, et al.,

                  Plaintiffs,
      v.
                                       Case No.: 19-cv-00614-JTN-ESC
JOCELYN BENSON, in her official
Capacity as Michigan                   Hon. Janet T. Neff
Secretary of State,

                  Defendant.




           PLAINTIFFS’ RESPONSE TO DEFENDANT’S REQUEST
                  FOR A PRE- MOTION CONFERENCE
       Defendant filed a Request for a Pre-Motion Conference to file a motion to dismiss. In

accordance with the Court’s Civil Guidelines, Plaintiffs explain their “substantive grounds … for

opposing the proposed motion.” See Guideline IV(A)(1).

       Defendant asserts that Plaintiff’s constitutional claims fail because (1) Plaintiffs are not

being discriminated against “on the basis of their relationship to, membership of, or participation

in political parties or the legislative process,” and (2) Plaintiffs “are instead precluded from being

members of the redistricting commission on the basis of their apparent conflict of interest.”

Request at 2. Defendant’s arguments are based on an incorrect application of well-founded

principles of constitutional jurisprudence and therefore lack merit.

       As an initial matter, it is wrong to say that Plaintiffs are not the subject of discrimination

based on their constitutionally protected activities. The Supreme Court has made clear that

denying a benefit to a person on a basis that infringes his constitutionally protected interests such

as free speech, right of association, and the right to petition is a form of discrimination. See Compl.

at ¶¶ 38-47. Here, Plaintiffs are precluded from serving on the Commission solely because they—

or their relatives—each engaged in a form of constitutionally protected activity that fell within one

of the exclusionary categories contained in the Michigan amendment that created the Commission.

       Further, Defendant appears to argue that the State’s exclusion of Plaintiffs is not subject

to any constitutional scrutiny whatsoever, asserting that there is no constitutional prohibition on

“excluding people as decision-makers based on a conflict of interest.” Request at 3. But the

Supreme Court has recognized First Amendment protections apply wherever the activity at the

core of the exclusion is constitutionally protected, including instances involving alleged conflicts

of interest. E.g., Nevada Comm. On Ethics v. Carrigan, 564 U.S. 117 (2011) (upholding a conflict of

interest recusal rule because of a specific relationship between a public official and an individual

                                                  1
representing a developer before the local government). Here, because the purported conflict of

interest is ascribed to Plaintiffs solely because they or their relatives exercised their right to engage

in constitutionally protected activity, the State’s actions must be scrutinized to determine if there

is a vital government interest and a showing that the exclusions are narrowly tailored to achieve

it.1 Compl. at ¶44. Justice Kennedy, in his Carrigan concurrence, specifically noted that First

Amendment issues similar to those raised here were not before the Court there. 546 U.S. at 129.

        The exclusion of Plaintiffs from the Commission is not a sufficiently good fit to achieve

the State’s asserted interest of eliminating partisanship from redistricting. See Compl. at ¶44. In

particular, the categories of individuals ineligible to serve on the Commission is not narrowly

tailored to achieve impartiality and does not withstand constitutional scrutiny. Even a cursory

review of the exclusionary categories reveals numerous constitutional problems.

        First, there is an inherent inconsistency between the composition of the Commission and

the State’s asserted interests in excluding Plaintiffs from participating. Though the State asserts

that it sought to address “partisanship,” the Commission is designed as a partisan body -- eight of

the Commission’s 13 members will be affiliated with one of the two major parties. Request at 2.

        Second, Defendant states that the State sought to take “power out of the hands of people

with a direct interest in the outcome,” but it is not apparent how some of the categories have a

direct interest in the outcome. Id. For example, though the State would exclude an individual

who was a candidate for the state legislature four years ago, it is unclear exactly what conflict that


1
  Defendant argues excluding Plaintiffs from serving on the Commission “is essentially no different
than excluding people from jury duty who have a relationship to the parties or who have a stake in the
outcome of the case.” Request at 3-4. Defendant’s juror analogy is inapposite, however, because the
grounds for exclusion are not based on an individual engaging in constitutionally protected activity,
and are not based on any particularly personal interest. The maps the Commission will consider are
future maps and there are provisions that prohibit Commissioners from being candidates for a number
of years after enactment of any of the three maps.

                                                   2
former candidate has with future maps. And conversely, an individual who might have extremely

strong partisan views who never ran or served in office is not deemed to have a conflict.

       Further, the Secretary of State has explained in draft guidance that while paid employees

of an elected official, political candidate, campaign, or political action committee are excluded

from eligibility, volunteers may be eligible to serve on the Commission because they are not paid

for their services. And, those same guidelines state that any individual serving as a paid consultant

or employee of a non-partisan elected official, non-partisan political candidate or non-partisan local

political candidate’s campaign since August 15, 2014, may not be eligible to serve on the

Commission. Id. Similarly, although Supreme Court Justices in Michigan are nominated by political

parties in a partisan process, they are not excluded from eligibility to serve on the Commission.

In short, the State concluded that people affiliated with a particular political party in particular

ways are conflicted and unfit to serve, and others are not — in many instances those delineations

do not reliably correlate with conflicts of interest, thereby allowing individuals to serve who are

less impartial than those who are excluded, and vice versa.

       Thus, under the facts alleged and the applicable law, Plaintiffs have plead viable claims

that Michigan’s constitutional amendments excluding Plaintiff from serving on the Commission

violate the First and Fourteenth Amendments of the Constitution. Defendant’s proposed

motion therefore lacks merit.

       Defendants’ motion will also unnecessarily delay these proceedings. The application

process for the Commission begins on January 1, 2020, and this Court’s ruling on Plaintiffs’

preliminary-injunction motion is needed imminently. Because such a ruling necessarily includes

an analysis of the strength of Plaintiffs’ constitutional claims, it makes more sense to proceed

immediately to briefing and argument rather than delay for a duplicative motion to dismiss.

                                                  3
August 26, 2019

Respectfully Submitted,

 Holtzman Vogel Josefiak          Bursch Law PLLC
 Torchinsky PLLC
                                  /s/ John J. Bursch
 /s/ Jason Torchinsky             9339 Cherry Valley Ave. SE, #78
 45 North Hill Drive, S 100       Caledonia, Michigan 49316
 Warrenton, Virginia 20106        (616) 450-4235
 (540) 341-8800                   jbursch@burschlaw.com
 JTorchinsky@hvjt.law              Attorney for Plaintiffs
 Attorney for Plaintiffs

 Doster Law Offices, PLLC
 /s/ Eric E. Doster
 2145 Commons Parkway
 Okemos, MI 48864
 (517) 977-0147
 eric@ericdoster.com
 Attorney for Plaintiffs




                              4
